 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Longcrier CompanyandInternational Union ofOperating Engineers,AFL-CIO,Local 714, Pe-titioner.Case 16-RC-864420 November 1985DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSONAND MEMBERSDENNIS AND BABSONOn 23 December 1983 theRegionalDirector forRegion 16 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriatea unitof approximately 10 con-struction equipment operatingengineers includingflagmen employed by the EmployerinDallasCounty,Texas.Thereafter, in accordance withSection 102.67 of the National LaborRelationsBoard Rules and Regulations, the Employer filed atimely request for review of the Regional Direc-tor'sdecision on the grounds,inter alia,that hemade erroneous findings of fact and departed fromprecedent.By mailgramdated 20 January 1984, therequest for review was granted. Pursuant to theBoard's procedures, the election was held 20 Janu-ary 1984, in the unit found appropriate by the Re-gionalDirector, and the ballots were impoundedpending the Board's decision on review. No briefswere filed on review.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under reviewand makes the following findings:The Employer currently provides the services ofa general contractor on several commercial con-structionsiteslocated in Dallas County. The ma-jority of the Employer's work is subcontracted toothers with the Employer providing excavation orgrading, some form work, carpentry work,miscel-laneous specialty and ironwork, cleanup and safety,and some hoisting. All of the Employer's employ-ees are classified as carpenters or laborers.At the time of the hearing, the Employer hadunder construction in Dallas County two officebuildings known as Park Central Buildings 8 and 9,scheduled for completion in December 1983; thePark Central Health Club and parkinggarage,scheduled for completion in February 1984; theWalnut Hill Atrium Apartments, scheduled forcompletion between July and September 1984; andthe Dallas Bank and Trust,,which was essentiallycompleted in December 1983. The Cedar/Mapleproject, begun in November 1983, was scheduledfor completion in January 1985. Of these jobs, con-struction equipment is utilized at Park CentralBuildings8 and 9, the Park Central Health Club,theDallas Bank and Trust, and the Walnut HillAtrium Apartments. The total employee comple-ment at Park Central Buildings 8 and 9 is 20 to 25employees, at the Health Club approximately 12employees, and at the Walnut Hill Atrium Apart-ments12 to 15 employees.The Petitioner seeks to represent employees, in-cluding dual-function employees, who spend a ma-jority of their time operating construction equip-ment other than the air compressor. The Employertakes the position that all construction employeeson each jobsite, not just those operating equipment,should constitute a separate unit. Alternatively, if acountywide unit is found, the unit should encom-passall employees who spend any time operatingconstruction equipment.Each project entered into by the Employer is theresult of successful bidding. Each is independentlystaffed, equipped, and supervised. The Employerownsno equipment; thus, any equipmentused on aparticularproject is leased. Each project has a su-perintendentwho is responsible for deciding thecomposition of the crew, which normallyincludesa foreman,a field manager, carpenters, and labor-ers.The superintendent hires the crew employeesand assignswork to them. Within the Employer'sestablishedguidelinesand framework for eachproject, the superintendent has considerable lati-tudein settingthe terms and conditions of employ-ment.He sets each crew member'swage rate, aswell asthe hours and breaktimes for the project.There are no employee fringe benefits,nor seniori-ty.When the project is completed or employeesare no longer needed, the employees are terminat-ed. The Employer has no provision for an employ-ee to be transferred to another project in case oflayoff or termination. Such employees may, how-ever,make a new application for employment atanother existing or new project, but it is the super-intendenton that project who determines thehiring.The record shows that only on rare occa-sionswill a carpenter transfer to another project,and then only for a period of a few hours up to 2days.There is, however, frequent interchange ofemployees performing tasks on a particular project.The superintendent decides which members of thecrew will operate which piece of equipment. Whilecertainequipment, such as a tower crane, mayhave a specific operator assigned, normally the in-dividuals who operate the constructionequipmentperform other tasks as well. All employees on aproject are under thesamesupervision with fore-men supervisingin assigned areas.There is no sep-aratesupervision over crane operators or equip-mentoperators.The employees on a project are277 NLRB No. 62 LONGCRIER CO.not organized along craft or departmentallines;'rather, they are in highly integrated crews that per-form various jobs and work together in close prox-imity,many functioningas a team oncertain oper-ations.The primary work which the Employer itselfperforms begins with the excavation or gradingfunction utilizing front-end loaders or a backhoe.After this equipment is used, the final grading isdonewith pick and shovel. Either the equipmentoperator himself will do this work or different em-ployees may operate the equipment and work witha pick and shovel. The employees performing thiswork aregenerally classified aslaborers.A front-end loader is occasionally used by both carpentersand laborers in performing cleanupwork inmoving trash.When the excavation is finished andthe frame of a building is completed, a temporaryelevator is erected, and the Employer assigns aperson specifically to the job of operating the ele-vator.The hoisting function involves the movingof individualsand materials,includingthose of sub-contractors, onto the various floors of a building.The only employees specifically hired to operateequipment for the Employer are the elevator oper-ator and the crane operators.The record shows that as of the hearing date theEmployer employed one full-time crane operator,J.Bair,who operated the Kroll tower crane at theWalnut Hill Atrium project. He climbed up at thestart of the day and remained in the cab of thatcrane until quitting time. The Employer also had a100-ton P and H crane at that project which wasoperated by G. Ludlow, who spent approximately65 percent of his time on the crane and approxi-mately 35 percent of his time operating the 1450loader. In addition, J. A. Caldwell operated the1450 loader at the Walnut Hill Atrium approxi-mately 50 percent of his time and spent theremain-der of his time operating, the 480LL loader andperforming laborers' duties. The other operator ofthe 480LL loader at the Walnut Hill Atrium wasD. Spear, who spent approximately 50 percent ofhis time on the loader and also worked approxi-mately 2 days a weekas a flagmanfor the towercrane.The Employer employed flagmen at theWalnut Hill Atrium only to direct the tower craneoperatorwhen hoistingmaterials.Generally, oneflagmanwas on the ground and another was on thetop level. They served as the "eyes" of the opera-tor and used two-way radios to communicate di-rections to the operator. Laborers secured the ma-terials thatwere hoisted by the tower crane. Asnoted, loader operators worked with laborers whoiThe Employer does not recognize any traditional craft jurisdictions,and there is no apprenticeship or other training program in any craft571used picks and shovels in performing grading func-tionsand with carpenters in laying the foundation.In addition to the twocraneoperators and twoflagmen attheWalnut Hill Atrium, D. Watten-barger operated the 20-ton Omega crane at theHealth Clubsiteapproximately 60 percent of histime andspent approximately 40 percent of histime performing carpenter functions. D. A. Cae-synski spent approximately 50 percent of his work-ing time operatingthe track loader at the ParkCentral 8 and 9 projects. Two other employees, J.D. Wright and W. E. Toth, spent approximately 50percent of their time operating rubber tire loaders,and oneemployee operated the temporary elevatorat the Park Central site on a full-time basis.In findingappropriate a Dallas County-wide unitlimited to the employees operating constructionequipment, the Regional Director noted that thegeographic scope of the unit encompassed a practi-cal workingarea andthat the unit sought consistedof employees who were identifiable by their jobfunctions, i.e., their primary function being the op-erationof construction equipment. Initially, we donot agreethat a countywide unit is appropriatehere. Rather, we find, on this record, that employ-ees at eachproject constitutea separateappropriateunit.2Thus, each project has a superintendent whois responsiblefor all hiring at his project, decidingthe composition of his crew,assigningwork to thecrewmembers, and, within the Employer's estab-lished guidelines, setting each member's wages andterms and conditions of employment. There are nosenioritylistsmaintained,and, when the project iscompleted or an employee's services are no longerrequired, the employee is terminated. Except inrare circumstances, employees are not transferredbetween projects.There is no showing that acommon nucleusof employees is retained fromproject to project. Each project is geographicallyseparate, the Park Central project being approxi-mately 5 miles away from the others. We find,therefore, that each project functions as a virtuallyindependent and autonomous operation, and, wheneach project is completed, the employees are termi-nated rather than transferred to other sites. Conse-quently, insufficient basis exists here for finding ap-propriate the broader unit.We conclude insteadthat each project of the Employer constitutes aseparateappropriate unit.Nor are we persuaded on this record that the pe-titioned-for employeeswho operate construction2The Board has found appropriate broader geographic units where itwas shown that a nucleus of employees is transferred from project toprojectDaniel Construction Co.,133NLRB 264, 265 (1961),TrammellConstruction Co.,126 NLRB 1365 (1960) There is an absence of such ashowing here 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment share a sufficient separate and distinctcommunity of interest, in these circumstances, toconstitute a separate appropriate unit apart fromother project employees. While the Board has longrecognized that in the construction industry unitsmay be appropriate on the basis of a craft, or be-causethey comprise a clearly identifiable and func-tionally distinct group of employees, the petitioned-for employeesmeet neitherof these tests.Therecord fails to show that any of the requested em-ployees participated in or completed a traditionalapprenticeship program or achieved journeymanstatus in a craft. Basically, the requested unit wouldinclude those employees who happen to spend amajority of their time operating some type of con-struction equipment. To find such a unit appropri-ate in the Employer's mode of operation we wouldhave to disregard the degree of common supervi-sion by the project superintendent, as well as theoverlapping duties and functional integration of thework performed by the petitioned-for employeeswith that of the remaining employees. As noted, allemployees are classified either as carpenters or la-borers, and the superintendent of each project de-cideswhich employees in the crew will operatewhich piece of equipment, utilizing employees ac-cording to need rather than following strict jobclassifications.As demonstrated, those project em-ployees who operate construction equipment alsoperform other tasks and work with other employ-ees as an integrated team.On this record, we find that the evidence fails toestablish that the requested unit is either a craftunit or a functionally distinct group of employees-with interests sufficiently separate from those ofthe Employer's other employees on each project towarrant granting them a separate- unit. See,Brown& Root,258 NLRB 1002 (1981);Sunray Ltd.,258NLRB 517, 518 (1981). Rather, we find that- allconstruction employees, including laborers and car-penters, on each project constitute an appropriateunit.Because our unit findings would result in a sub-stantially larger number of employees on eachproject being eligible to vote in separate units, weshall order that the election conducted on 20 Janu-ary 1984 be vacated. Further, although the Unionindicated that it was willing to proceed to an elec-tion in other than the unit sought, it was anticipat-ed at the time of the hearing (1 December 1983)that all of the existing projects, except for theCedar/Maple project, would be completed by Sep-tember 1984, and the Cedar/Maple project by Jan-uary 1985. In these circumstances, no useful pur-pose would be served by conducting elections inthe separate units found appropriate.We shalltherefore dismiss the petition.M. B. Kahn Construc-tionCo.,210 NLRB 1050 (1974).ORDERIt is ordered that the election conducted on 20January, 1984 is vacated.IT IS FURTHER ORDERED that the petition is dis-missed.